Citation Nr: 1825988	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-44 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet. 

2.  Entitlement to an increased disability evaluation in excess of 10 percent for bilateral pes planus. 

3.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to December 1973. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal of March 2010 and August 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Board remanded these issues for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Notably the last VA examination for his service-connected bilateral pes planus disability took place in October 2015.

However, in a May 2017 correspondence, the Veteran's representative indicated that the Veteran's service-connected bilateral pes planus disability had worsened since his last VA examination in October 2015.  Notably, the Veteran's representative indicated that in May 2017 the Veteran reported that he had experienced severe daily pain due to his bilateral pes planus that caused him to be unable to perform various activities and prevented him from working.  The Veteran also reported that the pain had worsened and was increasing and that he had to now constantly use a cane to ambulate due to foot, knee and back conditions.  

Given that the Veteran indicated that his service-connected bilateral pes planus symptoms had worsened and he appears to be receiving continued treatment for this disability, the Board is of the opinion that a new VA examination would be probative.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral pes planus disability, a contemporaneous examination is  warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's arthritis of the feet disability, the Board notes that the Veteran contends that he has a bilateral hallux valgus with arthritis of the two major joints of his feet disability that is due to his service to include as secondary to his service-connected bilateral pes planus disability.

The Veteran underwent a VA examination in August 2011.  The examiner determined that the Veteran's arthritis of the feet disability was not due caused by or the result of his pes planus disability.  However, the examiner did not address whether the Veteran's service-connected pes planus disability has aggravated his arthritis of the feet disability. 

The Veteran also underwent a VA examination in October 2015.  The examiner indicated that it was more likely than not that the Veteran's pain on use of the feet and foot pain on weight bearing was likely due to both service-connected and nonservice-connected foot disabilities and to state whether it was caused by, or the percentage of contribution of these conditions to the Veteran's pain would be impossible without resorting to pure speculation.

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for arthritis of the feet disability to include as secondary to service-connected bilateral pes planus and that further medical clarification in connection with this claim is warranted.

Additionally, the Board notes that further development and adjudication of the Veteran's claims for entitlement to a in excess of 10 percent for bilateral pes planus and entitlement to service connection for arthritis of the feet may provide evidence in support of his claim for TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development requested above has been completed to the extent possible, the Veteran should also be scheduled for VA examination before an appropriate physician to determine the current level of severity of his service-connected bilateral pes planus disability.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination reports should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's bilateral pes planus disability.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected bilateral pes planus disability on his ability to work. 

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed arthritis of the feet disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the feet disability is related to any incident of the Veteran's active duty service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current arthritis of the feet disability that is caused or aggravated by his service-connected bilateral pes planus disability. 

If the examiner finds that the Veteran has an arthritis of the feet disability that has been permanently aggravated/worsened by his service-connected bilateral pes planus disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


